           Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

FNU LNU, a/k/a CRUZ MANUEL RAMOS,

                 Defendant-Petitioner,

        -v-                                                           No. 06 CR 172-LTS
                                                                      No. 16 CV 4499-LTS

UNITED STATES OF AMERICA,

                 Respondent.

-------------------------------------------------------x

                                    MEMORANDUM OPINION AND ORDER

                 In 2009 and 2010, Petitioner Cruz Manuel Ramos (“Petitioner” or “Ramos”) was

tried before juries and convicted of the crimes charged in six separate counts of the sixth

superseding indictment in the above-captioned criminal case: (i) conspiracy to commit Hobbs

Act robbery, in violation of 18 U.S.C. § 1951 (“Count One”); (ii) attempted armed Hobbs Act

robbery, in violation of 18 U.S.C. § 1951 (“Count Two”); (iii) brandishing and using a firearm

during and in relation to a crime of violence (the attempted robbery charged in Count Two), in

violation of 18 U.S.C. § 924(c)(1)(A)(ii) (“Count Three”); (iv) conspiracy to distribute and

possess with intent to distribute cocaine, in violation of 21 U.S.C. § 846 (“Count Twelve”); and

(v) two counts of possession with intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(C) (“Counts Fourteen and Fifteen”). (See Docket Entry No. 253.) In 2011, this Court

sentenced Petitioner principally to 348 months of imprisonment and 12 years of supervised

release. (Id.) Petitioner now moves pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct

his sentence, arguing that his Count Three conviction should be vacated because the crime

charged in Count Two is not a crime of violence within the meaning of section 924(c) following



RAMOS - 2255 HABEAS PETITION                               VERSION SEPTEMBER 2, 2020                1
         Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 2 of 20




the Supreme Court’s decision in United States v. Johnson, 135 S. Ct. 2551 (2015). (See Cruz M.

Ramos’ Amended Motion to Vacate under 28 U.S.C. § 2255 (the “Motion”), Docket Entry No.

304. 1) Petitioner also seeks resentencing on all counts on the ground that his prior state

conviction, which enhanced his federal sentence, is no longer valid. (Id.)

               The Court has considered carefully the parties’ submissions and, for the following

reasons, the Petitioner’s motion is granted in part and denied in part.

                                           BACKGROUND

               The parties’ familiarity with the facts of this case, most of which are laid out in

the Court’s September 4, 2015, Memorandum Opinion and Order addressing Petitioner’s first

petition to vacate his sentence under 28 U.S.C. § 2255, is assumed. (See Docket Entry No. 275.)

The following is a brief summary of the facts relevant to this Memorandum Opinion and Order.

               On May 19, 2009, prior to Ramos’ trials, the Government filed a prior felony

information pursuant to 21 U.S.C. § 851, premised on Petitioner’s 1996 felony conviction in

New Jersey for distributing a controlled substance (the “New Jersey Conviction”). (Docket

Entry No. 140.)

               On July 6, 2009, following a trial focused on the charges relating to a conspiracy

to rob drug dealers between 2004 and 2005, a jury convicted Ramos of the crimes charged in

Counts One, Two, Three and Twelve of the Superseding Indictment S6 06-CR-172-LTS (“Sixth

Superseding Indictment”). (See Unnumbered Minute Entry, dated July 6, 2009.) On April 13,

2010, following a second trial focused on the charges relating to sales of drugs to undercover law

enforcement personnel in 2008, a second jury convicted Ramos of the crimes charged in Counts




1
       All docket entry references are to 06 CR 172.


RAMOS - 2255 HABEAS PETITION                      VERSION SEPTEMBER 2, 2020                          2
         Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 3 of 20




Fourteen and Fifteen of the Sixth Superseding Indictment. (See Unnumbered Minute Entry,

dated April 13, 2010.)

Sentencing

               The maximum custodial sentence that Ramos could have received as a result of

his convictions of the crimes charged in Counts One and Two was 20 years on each count. (See

18 U.S.C. § 1951(a).) Count Three required the imposition of a mandatory imprisonment term

of 60 months, to run consecutively to any other term of imprisonment imposed. (See Motion at

1; 18 U.S.C. § 924(c)(1)(A)(i), 924(c)(1)(D)(ii)). The prior felony information based on the New

Jersey Conviction “raised [Ramos’] mandatory minimum term of imprisonment [for Count 12]

from 10 years to 20 years, and the mandatory minimum term of supervised release [for that

count] from 5 years to 10 years. For Counts 14 and 15, [the prior felony information] raised the

maximum term of imprisonment from 20 years to 30 years, and the mandatory minimum term of

supervised release from 3 years to 6 years.” (Motion at 1-2; see also 21 U.S.C. § 841(b)(1).)

               The Pre-Sentence Investigation Report (“PSR”), as amended to reflect the Court’s

Sentencing Guideline application decisions, calculated Petitioner’s total offense level as 40 and

his Criminal History Category as II, according three criminal history points to the New Jersey

Conviction. (PSR ¶¶ 108, 114-15.) Based on these calculations, under the November 1, 2010,

edition of the U.S. Sentencing Guidelines Manual, Ramos’ advisory custodial sentencing

guideline range was 324-405 months of imprisonment. (PSR ¶ 151.) In addition, the Count

Three conviction required the imposition of a mandatory consecutive term of 60 months’

imprisonment. (PSR ¶ 148.)

               On January 19, 2011, the Court sentenced Ramos principally to 348 months of

imprisonment, comprising concurrent terms of 240 months’ imprisonment on Counts One and




RAMOS - 2255 HABEAS PETITION                     VERSION SEPTEMBER 2, 2020                          3
         Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 4 of 20




Two, 288 months’ imprisonment on Count Twelve, and 240 months’ imprisonment on Counts

Fourteen and Fifteen, followed by a mandatory consecutive term of 60 months’ imprisonment on

Count Three. (See docket entry no. 253.) The Court also imposed concurrent supervised release

terms, comprising three years as to each of Counts One and Two; five years as to Count Three;

and twelve years as to each of Counts Twelve, Fourteen and Fifteen. (Id.) The Court imposed a

$500,000 order of forfeiture and a $600 mandatory assessment. (Id.) The judgment of

conviction was entered on February 1, 2011. (Docket Entry No. 253.)

Post-sentencing Procedural History

               Ramos appealed his conviction and sentence to the United States Court of

Appeals for the Second Circuit. On May 9, 2012, the Second Circuit affirmed the judgment.

(See Docket Entry No. 262.)

               On June 14, 2016, Ramos filed his second motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255. (Docket Entry No. 284.) In September 2016, at

Petitioner’s request, the Court stayed Petitioner’s motion pending of the issuance of the Second

Circuit’s decisions in United States v. Hill, 890 F.3d 51 (2d Cir. 2018) (amended opinion), and

United States v. Barrett, 937 F.3d 126 (2d Cir. 2018), because the resolution of those two cases

could have affected the merits of the Petitioner’s claim that “[t]he predicate offense in Count 2

(attempted robbery under 18 U.S.C. [section] 1951) is not a crime of violence for purposes of 18

U.S.C. [section] 924(c) following [the Supreme Court’s decision in Johnson v. United States,

135 S. Ct. 2551 (2015) (“Johnson”)], meaning that Count 3 (brandishing a firearm in furtherance

of Count 2) should be dismissed.” (Id.; see Docket Entry Nos. 288 and 289.)

               In June 2018, the Office of the Attorney General of New Jersey moved to vacate

Ramos’ 1996 New Jersey Conviction because it “fell within ‘a large number of cases involving




RAMOS - 2255 HABEAS PETITION                     VERSION SEPTEMBER 2, 2020                          4
         Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 5 of 20




similar claims of racial profiling by the State Police. . . .” (Motion at 3-4.) Ramos’ New Jersey

Conviction was subsequently vacated by a New Jersey court. (Id. at 4.)

               The stay of Ramos’ section 2255 motion was lifted on July 12, 2019. (Docket

Entry No. 315.) Petitioner subsequently filed an amended motion seeking, in addition to

dismissal of Count Three, resentencing on all counts as a result of the vacatur of his New Jersey

Conviction. (Docket Entry No. 304). This Memorandum Opinion and Order addresses both of

the issues raised in the amended motion.

                                            DISCUSSION

               Ramos seeks to vacate, set aside, and correct portions of his sentence under 28

U.S.C. section 2255, arguing that relief is warranted because the grounds for his conviction

under Count Three and the prior New Jersey Conviction, which was used to enhance his federal

sentence, are no longer valid. A petitioner may prevail on a motion to vacate, set aside or correct

his sentence pursuant to 28 U.S.C. section 2255 if he can show that his sentence: (1) was

imposed in violation of the Constitution or the laws of the United States; (2) was entered by a

court without jurisdiction to impose the sentence; (3) exceeded the maximum detention

authorized by law; or (4) is otherwise subject to collateral attack. See 28 U.S.C. § 2255(a).

Collateral relief under 28 U.S.C. section 2255 is available “only for a constitutional error, a lack

of jurisdiction in the sentencing court, or an error of law or fact that constitutes ‘a fundamental

defect which inherently results in a complete miscarriage of justice.’” United States v. Bokun,

73 F.3d 8, 12 (2d Cir. 1995) (quoting Hill v. United States, 368 U.S. 424, 428 (1962)). If a court

concludes that the sentence imposed is open to collateral attack, “the court shall vacate and set

the judgment aside and shall discharge the prisoner or resentence him or grant a new trial or




RAMOS - 2255 HABEAS PETITION                       VERSION SEPTEMBER 2, 2020                           5
         Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 6 of 20




correct the sentence as may appear appropriate.” 28 U.S.C.A. § 2255(b) (Westlaw through P.L.

116-158).

Johnson Aspect of Motion

               Petitioner first seeks vacatur of his Count Three conviction under 18 U.S.C.

section 924(c) (possessing and brandishing a firearm during a crime of violence) on the ground

that the Count Two predicate offense (attempted armed Hobbs Act robbery) is not a crime of

violence in light of the Supreme Court’s decision in Johnson (his “Johnson Motion”). Title 18

U.S.C. section 924(c) provides, in relevant part, that

               any person who, during and in relation to any crime of violence or drug
               trafficking crime . . . uses or carries a firearm, or who, in furtherance of any such
               crime, possesses a firearm, shall, in addition to the punishment provided for such
               crime of violence or drug trafficking crime,

be subject to additional penalties. 18 U.S.C.A. § 924(c)(1)(A) (Westlaw through P.L. 116-158).

The statute defines a “crime of violence” as:

               an offense that is a felony and (A) has as an element the use, attempted use, or
               threatened use of physical force against the person or property of another, or (B)
               that by its nature involves a substantial risk that physical force against the person
               or property of another may be used in the course of committing the offense.

18 U.S.C.A. § 924(c)(3) (A-B) (Westlaw through P.L. 116-158). In United States v. Davis, the

Supreme Court applied principles enunciated in Johnson to hold that, because section

924(c)(3)(B), also known as the residual clause, is unconstitutionally vague, a crime will only

qualify as a crime of violence for purposes of a conviction under section 924(c) if it meets the

test set forth in section 924(c)(3)(A) (the “Force Clause” or the “Elements Clause”). 139 S. Ct.

2319 (2019). The Davis Court reaffirmed that, when determining whether an offense qualifies as

a crime of violence, courts must use the “categorical approach.” Id. at 2328-35. Under this

approach, the court “evaluate[s] whether ‘the minimum criminal conduct necessary for




RAMOS - 2255 HABEAS PETITION                      VERSION SEPTEMBER 2, 2020                            6
         Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 7 of 20




conviction under a particular statute’ necessarily involves violence. In doing so, [the court]

focus[es] only on the elements of the offense and do[es] not consider the particular facts of the

underlying crime.” United States v. Hendricks, 921 F.3d 320, 327 (2d Cir. 2019), cert. denied,

No. 19-6907, 2020 WL 129958 (U.S. Jan. 13, 2020).

               The Second Circuit has concluded that substantive Hobbs Act robbery is

categorically a crime of violence for a section 924(c) conviction, whereas conspiracy to commit

Hobbs Act robbery is not. See Hill, 890 F.3d 51; Barrett, 937 F.3d 126. The Court of Appeals

has “never decided whether attempted Hobbs Act robbery is a ‘crime of violence’ under the

elements clause.” 2 United States v. Biba, 788 F. App'x 70, 72 (2d Cir. 2019) (vacating

defendant’s section 924(c) conviction based on the predicate act of attempted robbery because

defendant did not allocute to the elements of attempted robbery during his guilty plea). The

courts that have addressed this issue have reached disparate conclusions as to whether or not

attempted Hobbs Act robbery is a crime of violence. Compare, e.g., Crowder v. United States,

No. 05 CR 67-02 (CM), 2019 WL 6170417 (S.D.N.Y. Nov. 20, 2019) (finding that a categorical

approach analysis leads to the conclusion that attempted Hobbs Act robbery is a crime of

violence under the Elements Clause of section 924(c) because an attempt conviction requires a

substantial step and intent to accomplish every element of substantive crime, including use or



2
       In its Opposition, the Government first states that the predicate offense for Ramos’
       section 924(c) charge was “attempted Hobbs Act conspiracy[.]” See Government
       Opposition Letter (the “Opp.”), Docket Entry No. 320 at 2). The Government then
       characterizes the predicate act as “Hobbs Act conspiracy[.]” Id. The Government
       subsequently argues that Ramos’ Motion “is squarely foreclosed by the Court of Appeals
       for the Second Circuit’s decision” in Hill because Hill held that “substantive Hobbs Act
       robbery, the crime of which the defendant was convicted in Count Two, categorically
       qualifies as a ‘crime of violence’[.]” Id. The Government incorrectly identified the
       predicate act for Ramos’ Section 924(c) conviction in all three instances. Count Two
       charged Ramos with attempted Hobbs Act robbery and he was convicted of that crime.
       Therefore, the decisions in Hill and Barrett do not foreclose Ramos’ argument.


RAMOS - 2255 HABEAS PETITION                      VERSION SEPTEMBER 2, 2020                         7
          Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 8 of 20




threat of force) and United States v. St. Hubert, 909 F.3d 335 (11th Cir. 2018) (“St. Hubert II”)

(same), cert. denied, 139 S. Ct. 1394 (2019), with United States v. Alfonso, No. 3:17CR128

(JBA), 2019 WL 1916199 (D. Conn. Apr. 30, 2019) (holding that attempted Hobbs Act robbery

is categorically not a crime of violence because “the elements of attempt to commit robbery

could clearly be met without any use, attempted use, or threatened use of violence whatsoever”)

and United States v. Tucker, No. 18 CR 0119 (SJ), 2020 WL 93951 (E.D.N.Y. Jan. 8, 2020)

(same).

               In St. Hubert II, the Eleventh Circuit held that attempted Hobbs Act robbery

constitutes a crime of violence within the meaning of section 18 U.S.C. section 924(c). 909 F.3d

at 351. The Eleventh Circuit noted that, in order to be convicted of an attempt to commit a

federal crime, a defendant “must: (1) have the specific intent to engage in the criminal conduct

with which he is charged; and (2) have taken a substantial step toward the commission of the

offense that strongly corroborates his criminal intent . . . The intent element of a federal attempt

offense requires the defendant to have the specific intent to commit each element of the

completed federal offense.” Id. (internal citations omitted). The court found that the text of the

Elements Clause makes clear that actual force need not be used for a crime to qualify as a crime

of violence. Id. at 352. The court reached its conclusion concerning the applicability of section

924(c) to attempted Hobbs Act robbery by relying primarily on the reasoning employed in Hill v.

United States, in which the Seventh Circuit Court of Appeals had rejected an argument that

attempted murder was not a crime of violence under the Armed Career Criminal Act’s

(“ACCA”) elements clause, see 18 U.S.C. section 924(e)(2)(B)(i), which is nearly identical to

section 924(c)’s Elements Clause. Id. at 352 (citing Hill v. United States, 877 F.3d 717 (7th Cir.




RAMOS - 2255 HABEAS PETITION                      VERSION SEPTEMBER 2, 2020                            8
         Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 9 of 20




2017)). In Hill, the Seventh Circuit concluded that an attempt to commit a violent felony under

the ACCA is also a violent felony. 877 F.3d at 719.

               The St. Hubert II panel, adopting Hill’s analysis, reasoned as follows: (1) in order

to be guilty of attempt, a defendant must intend to commit every element of the completed crime;

(2) an attempt to commit a crime should therefore be treated as an attempt to commit every

element of that crime; and (3), when the intent element of the attempt offense includes intent to

commit violence against the person of another, it follows that the attempt crime itself includes

violence as an element. St. Hubert II, 909 F.3d at 352 (internal quotations and citations omitted).

Based on this logic, the court concluded that, because completed Hobbs Act robbery “necessarily

includes the use, attempted use, or threatened use of physical force, then by extension the

attempted taking of such property from a person in the same forcible manner must also include at

least the ‘attempted use’ of force,” because the attempt requires an intention to commit every

element of Hobbs Act robbery. Id. at 351-52. Most courts that have considered this issue,

including the Seventh and Ninth Circuit Courts of Appeals, have followed this same line of

reasoning. See, e.g., US v. Ingram, 947 F.3d 1021, 1026 (7th Cir. 2020)(extending Hill’s ruling

to section 924(c)’s definition of a crime of violence such that “when a substantive offense would

be a violent felony under [section 924(c)], an attempt to commit that offense also is a violent

felony so long as the attempt offense requires proof of intent to commit all elements of the

completed crime”) (internal quotations omitted); US v. Dominguez, 954 F.3d 1251, 1255 (9th

Cir. 2020) (“We agree with the Eleventh Circuit that attempted Hobbs Act armed robbery is a

crime of violence for purposes of § 924(c) . . . It is impossible to commit attempted Hobbs Act

robbery without specifically intending to commit every element of the completed crime, which

includes the commission or threat of physical violence. 18 U.S.C. § 1951. Since Hobbs Act




RAMOS - 2255 HABEAS PETITION                     VERSION SEPTEMBER 2, 2020                          9
        Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 10 of 20




robbery is a crime of violence, it follows that the attempt to commit Hobbs Act robbery is a

crime of violence.”) (citation omitted); United States v. Brown, No. 11-CR-63(HEH), 2019 WL

3451306, at *3 (E.D. Va. July 30, 2019) (following St. Hubert II); Banks v. United States, No.

2:09-CR-20491, 2019 WL 3225723, at *2 (W.D. Tenn. July 17, 2019) (same).

               The small number of courts that have diverged from the majority, holding that

attempted Hobbs Act robbery is not a crime of violence, have concurred in the reasoning of

Judge Jill Pryor’s dissenting opinion in United States v. St. Hubert, 918 F.3d 1174, 1212 (11th

Cir. 2019) (“St. Hubert III”) (Pryor, J., joined by Martin and Wilson, JJ., dissenting from denial

of rehearing en banc (the “Pryor Dissent”)). The Pryor Dissent, in explaining why rehearing

should have been granted, characterized the St. Hubert II panel decision as having made “two

right turns before it took a wrong turn” which “led to a logical and legal dead end.” Id. at 1211.

Judge Pryor identified the legal error made by the panel as its reliance on the Seventh Circuit’s

decision in holding in Hill that, “when a substantive offense qualifies as a violent felony under [§

924(c)’s elements clause], an attempt to commit that offense is also a violent felony.” Id. at 1212

(quotation and citation omitted; alteration in original). Judge Pryor explained that, to the

contrary, a conviction for an attempt crime does not necessarily mean the individual attempted to

commit every element of the crime of violence. Id. The Pryor Dissent distinguishes between

intent and attempt, reasoning that the only way to reach the conclusion that every attempt to

commit a crime of violence is itself a crime of violence is

               by converting intent to commit each element of the substantive offense (which is
               necessary to convict someone of an attempt crime) into attempt to commit each
               element of the substantive offense (which is not necessary to convict someone of
               an attempt crime). Intending to commit each element of a crime involving the use
               of force simply is not the same as attempting to commit each element of that
               crime.




RAMOS - 2255 HABEAS PETITION                      VERSION SEPTEMBER 2, 2020                         10
         Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 11 of 20




Id. (emphases in original). See also, Tucker, 2020 WL 93951, at *6 (“[T]his Court concurs with

Judge Pryor and two other judges of the 11th Circuit that, ‘it is incorrect to say that a person

necessarily attempts to use physical force within the meaning of 924(c)’s elements clause just

because he attempts a crime that, if completed would be violent.’”); Lofton v. United States, No.

604CR06063MATMWP, 2020 WL 362348, at *7 (W.D.N.Y. Jan. 22, 2020) (“Where the St.

Hubert II panel and the Seventh Circuit in Michael Hill ‘went wrong’ was in concluding that

‘when a substantive offense qualifies as a violent felony under [§ 924(c)’s elements clause], an

attempt to commit that offense also is a violent felony.’”) (alteration in original).

               This Court finds the Pryor Dissent’s reasoning persuasive and respectfully

disagrees with the Eleventh Circuit’s opinion in St. Hubert II, which fails to conduct the

thorough categorical analysis that is mandated by the Supreme Court in Johnson and Davis. The

categorical approach requires an examination of the elements specified in section 924(c)(3)(A) as

necessary to establish a crime of violence to the minimum criminal conduct necessary for a

conviction of the offense sought to be treated as a crime of violence. To find that an offense is a

crime of violence within the meaning of the Elements Clause, the court must determine that “the

minimum criminal conduct necessary for conviction under a particular statute” necessarily

involves violence. In weighing the issue, the court “focus[es] only on the elements of the offense

and do[es] not consider the particular facts of the [defendant’s] underlying crime.” Hendricks,

921 F.3d at 327. As the St. Hubert II court recognized, attempt has two elements under federal

law: (1) intent to commit each element of the substantive crime, and (2) a substantial step toward

committing the crime that strongly corroborates the intent to commit the crime. 909 F.3d at 351.

Yet, rather than identifying the minimum conduct necessary for an attempted Hobbs Act robbery

conviction and analyzing whether such conduct necessarily involves the use or attempted use of




RAMOS - 2255 HABEAS PETITION                       VERSION SEPTEMBER 2, 2020                       11
        Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 12 of 20




physical force, an analysis that must necessarily focus on the “substantial step” element of an

attempt crime under federal law, the St. Hubert II line of reasoning focuses primarily on the

intent element of an attempt crime.

               The St. Hubert II panel made an unwarranted logical leap in summarily

concluding that an intent to commit a violent crime necessarily constitutes an attempt to commit

each element of the crime, regardless of whether the actual conduct required for an attempt

conviction has any necessary direct connection to violent conduct. Such logic conflates the two

elements of an attempt crime, and neglects the particular focus of the Elements Clause, which as

relevant here requires a determination as to whether the elements of an attempt crime necessarily

involve a use, attempted use, or threatened use of physical force. See 18 U.S.C. § 924(c)(3)(A);

Tucker, 2020 WL 93951 at *6 (“[A]n absolute rule (i.e. that an attempt to commit any violent

crime will necessarily be itself a violent crime) seems at odds with the requirements of the

categorical analysis in which a court must examine ‘the minimum criminal conduct necessary for

conviction under a particular statute.’”) (citations omitted) (emphasis added in Tucker); United

States v. Cheese, No. 18-CR-33-2 (NGG), 2020 WL 705217, at *3 (E.D.N.Y. Feb. 12, 2020)

(noting that the Seventh Circuit’s decision in Ingram, which held that attempted Hobbs Act

robbery constitutes a crime of violence, “merely repeats the logic that where the underlying

crime is a crime of violence, an attempt to commit that crime must also be a crime of violence,

because such an attempt ‘requires proof of intent to commit all elements of the complete crime,’”

and “fails to meaningfully grapple with the categorical approach.”)

               Ramos argues that attempted Hobbs Act robbery is not a crime of violence under

section 924(c) because the elements of the attempt offense at issue do not necessarily involve

physical force. As explained above, the elements necessary to support a federal attempt




RAMOS - 2255 HABEAS PETITION                     VERSION SEPTEMBER 2, 2020                         12
         Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 13 of 20




conviction are (i) intent to commit the crime and (ii) a substantial step towards its completion.

United States v. Gagliardi, 506 F.3d 140, 150 (2d Cir. 2007). A “substantial step must be

something more than mere preparation, yet may be less than the last act necessary before the

actual commission of the substantive crime.” United States v. Farhane, 634 F.3d 127, 146 (2d

Cir. 2011) (citation omitted). In this connection, it is particularly significant that, in United

States v. Jackson, the Second Circuit found that “surveilling the target” constitutes the minimum

criminal conduct necessary for an attempted Hobbs Act robbery conviction. 560 F.2d 112, 120-

21 (2d Cir. 1977). Ramos argues that, because surveilling a target does not involve the use,

threatened use, or attempted use of violence, it follows that attempted Hobbs Act robbery is

categorically outside the reach of the Elements Clause. The Court agrees.

               In Jackson, the Court of Appeals affirmed the district court’s finding that the

defendants’ conduct in “reconnoiter[ing] the place contemplated for the commission of the crime

and [possession of] paraphernalia to be employed in the commission of the crime[,]” constituted

a substantial step in furtherance of a robbery because it strongly corroborated “the firmness of

their obvious criminal intent.” 560 F.2d at 116. “[T]he Second Circuit has applied Jackson’s

substantial step analysis in cases involving sufficiency of the evidence challenges to convictions

under the Hobbs Act for attempted robbery.” Lofton, 2020 WL 362348 at *8 (citing United

States v. Gonzalez, 441 F. App’x 31 (2d Cir. 2011) (summary order) (citing Jackson and holding

that legally sufficient evidence supported substantial step element of attempted Hobbs Act

robbery where defendants had cased the scene of the robbery and were in possession of the tools

necessary to carry out the crime)); see also Tucker, 2020 WL 93951, at *6 (finding that

defendant who relied on Jackson “reasonably interpret[ed] ‘surveillance’ as the ‘minimum

criminal conduct,’ necessary to convict for attempted Hobbs Act robbery”).




RAMOS - 2255 HABEAS PETITION                       VERSION SEPTEMBER 2, 2020                        13
         Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 14 of 20




                The plain language of the definition of a crime of violence under section

924(c)(3)(A), examined through the lens of the categorical approach, requires a connection

between the culpable conduct (in the case of an attempt conviction, the conduct constituting a

substantial step toward committing the crime) and the use, attempted use, or threatened use of

force, and not merely an intent to use, attempt to use, or threat to use force at some point in the

commission of the substantive crime. Therefore, because the minimum criminal conduct

sufficient for a conviction of attempted Hobbs Act robbery, as identified by the Second Circuit in

Jackson, does not involve the use, attempted use, or threatened use of force, it follows that one

can commit attempted Hobbs Act robbery without ever having reached the point of using,

attempting, or threatening to use force. Jackson provides a concrete foundation for the

determination that attempted Hobbs Act robbery is not a crime of violence within the meaning of

section 924(c)(3)(A). See United States v. Hill, 890 F.3d 51, 56 (2d Cir. 2018) (stating that, to

show that a crime is not a crime of violence, “[T]here must be ‘a realistic probability, not a

theoretical possibility,’ that the statute at issue could be applied to conduct that does not

constitute a crime of violence. [ ] To show that a particular reading of the statute is realistic, a

defendant ‘must at least point to his own case or other cases in which the . . . courts in fact did

apply the statute in the . . . manner for which he argues.”) (quoting Gonzales v. Duenas–Alvarez,

549 U.S. 183, 193 (2007)). The Pryor Dissent provides another clear, real-world example:

                We can easily imagine that a person may engage in an overt act—in the case of
                robbery, for example, overt acts might include renting a getaway van, parking the
                van a block away from the bank, and approaching the bank’s door before being
                thwarted—without having used, attempted to use, or threatened to use force.
                Would this would-be robber have intended to use, attempt to use, or threaten to
                use force? Sure. Would he necessarily have attempted to use force? No.

Pryor Dissent to St. Hubert III, 918 F.3d at 1212 (emphasis in original).




RAMOS - 2255 HABEAS PETITION                        VERSION SEPTEMBER 2, 2020                          14
        Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 15 of 20




               The plain language of section 924(c)(3)(A), which is focused on conduct, makes it

clear that intent to use, attempt or threaten force is not enough. The conduct element of

attempted Hobbs Act robbery, namely the substantial step element, does not necessarily involve

the use, attempted use, or threatened use of force and is insufficient to render attempted Hobbs

Act robbery a crime of violence within the meaning of section 924(c)(3)(A) under the categorical

approach. Thus, regardless of whether there is intent to use force, a proper categorical analysis

leads to the conclusion that attempted Hobbs Act robbery is not a crime of violence within the

meaning of the Elements Clause of 18 U.S.C. section 924(c). See Tucker, 2020 WL 93951 at *6

(concluding that, since reconnoitering a target or possessing paraphernalia to be used in

commission of the crime can constitute a “substantial step” in the Second Circuit, “the elements

of attempt to commit robbery could clearly be met without any use, attempted use, or threatened

use of violence”) (quotation omitted).

               For these reasons, the Court finds that attempted Hobbs Act robbery, the predicate

crime for Petitioner’s section 924(c)(3)(A) conviction, is not a “crime of violence” within the

meaning of the Elements Clause. Therefore, the Court grants the Johnson aspect of Petitioner’s

motion and will vacate his conviction of the crime charged in Count Three of the Sixth

Superseding Indictment.

Resentencing

               In his Motion, Petitioner also asserts that he is entitled to be resentenced on each

of his remaining counts of conviction because the New Jersey Conviction, which is no longer

valid, was used to enhance his federal sentence in its entirety. Petitioner argues for plenary

resentencing on the bases that vacatur of the New Jersey Conviction: 1) lowers his calculated

Guidelines range, and 2) lowers the mandatory minimums on Counts Twelve, Fourteen and




RAMOS - 2255 HABEAS PETITION                      VERSION SEPTEMBER 2, 2020                         15
          Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 16 of 20




Fifteen (the “narcotics counts”), which had been enhanced by the prior conviction and were

considered by the Court “‘with respect to the determination and structure of [Petitioner’s federal]

sentence.’” (Motion at 3 (quoting Motion Ex. C “Sentencing Transcript” at 32-33.)) The

Government concedes that Petitioner should be resentenced on the narcotics counts, but argues

that there is no basis for a de novo plenary resentencing on Counts One and Two. Opp. at 2-3.

              The Court agrees that Petitioner is entitled to be resentenced on the narcotics

counts because the filing of the prior felony information based on the New Jersey Conviction

increased Ramos’ mandatory minimum term of imprisonment on Count Twelve from 10 to 20

years, and the mandatory maximum term of imprisonment on Counts Fourteen and Fifteen from

20 to 30 years. See United States v. Doe, 239 F.3d 473, 475 (2d Cir. 2001) (“[D]efendants who

successfully attack state convictions may seek review of federal sentences that were enhanced on

account of such state convictions.”) Petitioner is entitled to have the Court consider the proper

available sentencing ranges in connection with the reimposition of sentences on the narcotics

counts.

               The Court now turns to the question of whether Petitioner is entitled to be

resentenced on Counts One and Two in light of the effect of the vacatur of the New Jersey

Conviction on (i) the overall sentencing Guidelines range calculations and (ii) the mandatory

minimums applicable to his narcotics convictions. As explained above, collateral relief under 28

U.S.C. section 2255 is generally available “only for a constitutional error, a lack of jurisdiction

in the sentencing court, or an error of law or fact that constitutes a fundamental defect which

inherently results in a complete miscarriage of justice.” Bokun, 73 F.3d at 12 (internal quotation

omitted). The grounds for relief under section 2255 are narrowly limited out of “respect for the




RAMOS - 2255 HABEAS PETITION                      VERSION SEPTEMBER 2, 2020                           16
           Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 17 of 20




finality of criminal sentences, the efficient allocation of judicial resources, and an aversion to

retrying issues years after the underlying events took place[.]” Id.

                This Court sentenced Petitioner to 240 months of imprisonment on each of Counts

One and Two, which was in each case the maximum statutory sentence. The New Jersey

Conviction did not affect the statutory sentencing range for Counts One and Two. The

applicable Guidelines sentencing range for Petitioner at the time of sentencing, based on the

then-applicable offense level of 40 and Criminal History Category of II, was “324 to 405

months’ imprisonment on every non-§ 924(c) count.” See Cruz M. Ramos’ Reply Memorandum

of Law in Support of His Amended Motion to Vacate under 28 U.S.C. § 2255, the “Reply,”

Docket Entry No. 320 at 7. Absent the New Jersey Conviction, Petitioner “would have been in

Criminal History Category I, and therefore would have had an overall range of 292 to 365

months on the non-§ 924(c) counts.” Id. However, the statutory maximum sentence of 240

months capped the authorized Guideline sentence for Counts One and Two pursuant to U.S.S.G.

section 5G1.1(a) and thus became the advisory Guideline sentence for those counts. Therefore,

Petitioner’s 240-month sentences on Counts One and Two remain equal to the actual Guideline

sentence for each count and remain below both the original and the recomputed ranges under the

Guideline formulae; they are neither violative of law nor suggestive of any miscarriage of

justice.

                Nor does the decrease in Petitioner’s mandatory minimum sentence as a result of

the vacatur of the New Jersey Conviction warrant resentencing on Counts One and Two.

Petitioner argues for plenary resentencing because the prior felony information elevated the

aggregate mandatory minimum term of imprisonment on the narcotics and firearms counts from

15 to 25 years; Petitioner asserts the resulting 25-year mandatory minimum term was “central” to




RAMOS - 2255 HABEAS PETITION                       VERSION SEPTEMBER 2, 2020                         17
        Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 18 of 20




the Court’s determination as to the appropriate sentence overall, not just on the narcotics counts,

because the Court stated that it had “considered the role of the mandatory minimum sentencing

provisions with respect to the determination and structure of the sentence.” Reply at 7 (citing

Sent. Tr. at 32-33) (emphasis in original). The Court’s acknowledgement of the mandatory

minimums on the other counts when it imposed higher (but still below-Guidelines) sentences on

the narcotics counts and a lower, statutory maximum Guidelines sentence on each of the Hobbs

Act counts suggests no legal error or otherwise improper connection between the narcotics

sentences and the sentences on Counts One and Two.

               Accordingly, the Court finds that there is no proper basis for vacatur of the

sentences imposed in respect of Counts One and Two, notwithstanding the newly calculated

Guidelines range and reduction in the mandatory minimum for the narcotics counts, because the

sentences are not unlawful and the impact of the vacatur of the New Jersey Conviction and

Ramos’ Count Three conviction does not otherwise warrant relief under section 2255 from the

sentences on Counts One and Two on grounds of “a complete miscarriage of justice.” See

United States v. Hoskins, 905 F.3d 97, 106 (2d Cir. 2018), cert. denied, 140 S. Ct. 55 (2019)

(finding that “the determinative question on a § 2255 sentence challenge is not whether the

original sentence was based on a Guidelines range that subsequent events rendered inapplicable,

but whether maintenance of the sentence in light of those events manifests a complete

miscarriage of justice” and denying a section 2255 petition because the defendant’s original

sentence did not constitute a “miscarriage of justice even after the [prior state conviction] was

vacated[.]”) For these reasons, the Court finds Ramos is not entitled to resentencing with respect

to Counts One and Two.




RAMOS - 2255 HABEAS PETITION                      VERSION SEPTEMBER 2, 2020                         18
           Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 19 of 20




                                           CONCLUSION

                The Johnson aspect of Petitioner’s motion pursuant to 28 U.S.C. section 2255 is

granted to the extent it seeks vacatur of Petitioner’s conviction under 18 U.S.C. section 924(c) of

the crime charged in Count Three of the Sixth Superseding Indictment. Petitioner’s motion is

also granted to the extent it seeks resentencing on Counts Twelve, Fourteen and Fifteen of the

Sixth Superseding Indictment, and is denied to the extent it seeks resentencing on Counts One

and Two. The Court consequently vacates the judgment of conviction on Count Three, and

vacates the sentences imposed in respect of Counts Twelve, Fourteen and Fifteen. The Probation

Office will be directed to prepare an updated Pre-Sentence Report including revised sentencing

guideline calculations and sentencing recommendations as to Counts Twelve, Fourteen and

Fifteen.

                The parties are directed to appear for a resentencing hearing on November 2,

2020, at 10:30 a.m. The Government is directed to have Petitioner produced for the sentencing,

unless Petitioner, after consultation with his counsel and in light of COVID-19 related transport

and quarantine issues, agrees to proceed remotely or waives altogether his right to be present for

the resentencing. Defense Counsel must file a written statement concerning Petitioner’s decision

in this regard no later than 21 days before the sentencing date. Petitioner’s sentencing

submission must be filed no later than 14 days before the sentencing date, and the Government’s

sentencing submission must be filed no later than 7 days before the sentencing date.




RAMOS - 2255 HABEAS PETITION                     VERSION SEPTEMBER 2, 2020                        19
        Case 1:16-cv-04499-LTS Document 11 Filed 09/02/20 Page 20 of 20




               This Memorandum Opinion and Order resolves docket entry nos. 284 and 304.

The Clerk of Court is directed to enter judgment in accordance with this decision and close 16

CV 4499.



               SO ORDERED.

Dated: New York, New York
       September 2, 2020



                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




RAMOS - 2255 HABEAS PETITION                    VERSION SEPTEMBER 2, 2020                        20
